DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
Response to Amendment
Applicant’s amendment, filed August 22, 2022 is acknowledged. Claims 1, 4, 7, 9, 10, 12 and 15 are amended and claims 17-20 are new.
Claims 1-20 are pending in the instant application.
Response to Arguments
Applicant’s arguments, see page 8, filed August 22, 2022, with respect to the objection to claims 4, 7, 9, 10, and 15 is persuasive, in light of the Applicant’s amendments. The objection to claims 4, 7, 9, 10, and 15 are withdrawn.
Applicant’s arguments, see pages 2-3, filed May 12, 2022, with respect to the 103 rejections of claims 1-16 are persuasive, in light of the Applicant’s amendments. The rejections of claims 1-16 are withdrawn.
Reasons for Allowance
Claims 1-20 are allowed in light of the Applicant’s amendments. 
The following is an examiner’s statement of reasons for allowance: there is not prior art alone or in  combination that teaches the system or method that includes the combination of the recited limitations in claims 1 and 9.  
Regarding claim 1, the art alone or in combination did not teach the limitations of the claim where a patient irradiation treatment plan verification system maps treatment dosage information to a stored 3D treatment plan image of the patient, transfers voxel dosage information from the 3D image to the pixels of a generated DRR and then compares the dosage information from the DRR to a “portal image” from received from a detector, that receives irradiation information from the irradiation beam that treats the patient, where in the comparison of the DRR to the portal image involves comparing dose information pixel by pixel between the two images. Prior art suggest comparing the DRR to a received portal image, but does not suggest mapping dose information from 3D image to the DRR and using that to compare to the portal image. 
Dependent claims 2, 3, 4, 5, 6, 7, 8, 17, 18, 19 and 20 inherit the allowable limitations and are allowable.
Regarding claim 9, the art alone or in combination did not teach the limitations of the claim where a patient irradiation treatment plan verification method maps treatment dosage information to a stored 3D treatment plan image of the patient, transfers voxel dosage information from the 3D image to the pixels of a generated DRR and then compares the dosage information from the DRR to a “portal image” from received from a detector, that receives irradiation information from the irradiation beam that treats the patient, where in the comparison of the DRR to the portal image involves comparing dose information pixel by pixel between the two images. Prior art suggest comparing the DRR to a received portal image, but does not suggest mapping dose information from 3D image to the DRR and using the dose information to compare to the portal image. 
Dependent claims 10, 11, 12, 13, 14, 15 and 16 inherit the allowable limitations and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791